October 8, 2013 «Partnership» «NAME2» «ADDRESS» «ADDRESS2» «CITY», «STATE» «ZIP» Re:WNC California Housing Tax Credits III, L.P. (the “Partnership”) – Property Disposition Notice Dear «ATTENTION», Since our last property disposition notice to you, the Partnership has sold its interests in two local limited partnerships. The appraisal of each apartment complex, conducted with any applicable restrictions taken into consideration, indicated no remaining equity in those apartment complexes. Accordingly, each of those transfers was made for consideration intended (at a minimum) to be sufficient to pay for the Partnership’s closing costs. Each apartment complex stayed with the local limited partnership owning it subject to its mortgage indebtedness. The schedule comprising Attachment No. 1 hereto includes each property’s appraised value as of the date set forth, and each property’s loan balance as of December 31, 2012. The table also includes the type of transaction (asset or limited partnership interest sale) and the date each transaction took place. The Partnership continues to own an interest in one other apartment complex. Consistent with the Partnership’s objectives, the Partnership has generated passive losses from its operations. For a Limited Partner who is an individual, the tax benefits of such passive losses generally are available (1)only upon the Limited Partner’s taxable disposition of his or her entire interest in the Partnership, or (2)on a proportionate basis in connection with the taxable disposition of the Partnership’s interest in individual apartment complexes. The taxable disposition of an interest in an apartment complex might allow a Limited Partner to use passive losses previously allocated to him or her in connection with such apartment complex and not previously used. The sale of the interests described herein will result in gross taxable income to Limited Partners which will be reflected in your 2013 K1, expected to be delivered to you approximately February or March 2014. Accordingly, you are encouraged to consult your own tax advisor as to the specific tax consequences as a result of the sales. If you have any questions please contact Investor Services by phone or email at investorservices@wncinc.com Best regards, /s/ DENIM MERCADO Denim Mercado Investor Services Manager cc: Registered Representative 714.662.5565 714.708.8498 F 17782 Sky Park Circle, Irvine, California 92614 wncinc.com Attachment No. 1 A B C D E F Local Limited Partnership Mortgage Debt at 12/31/12 Appraised Value Date of Appraisal Date of Sale Type of Transaction Almond View Apartments, Ltd. 10/12/2012 8/31/2013 LP Interest Sale La Paloma Del Sol Phase II Limited Partnership 9/25/2012 8/31/2013 LP Interest Sale 714.662.5565 714.708.8498 F 17782 Sky Park Circle, Irvine, California 92614 wncinc.com
